 UNITED STATES GYPSUM COMPANY185United States Gypsum CompanyandLocal 522, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,AFL, Petitioner.Case No. 2-RC-7287.September 29,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before George V. Byrnes, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of all production and maintenanceemployees at the Employer's New Brighton, Staten Island, New York,plant.The parties agree that a production and maintenance unit isappropriate, but the Employer contends, contrary to the Petitionerand Intervenor, that the following employees are supervisors withinthe meaning of the Act and should therefore be excluded from theunit :Mill leadermen, large batch leadermen, dry paint, Sabinite andOriental leaderman, Perf -A-Tape leaderman, shipping leadermen andraw materials leaderman in the packing and paint department, ship-ping leaderman in the paste paint department, block leadermen, take-off leadermen, and board machine men zThe plant is divided into 8 departments, of which 4 are operatingdepartments.The operating departments are subdivided into sectionsi United Union Workers of United States Gypsum Company,Independent, intervened atthe hearing on the basis of a contractual interest.After thehearing, United Paperworkersof America,CIO, filed a motion in which it allegesthat theIndependent has affiliatedwith and become a local of United Paperworkers and moves that it be permitted to inter-vene and that its name be substitutedfor that ofthe Independent on the ballot.There-after, the Employer, but not the Independent or the Petitioner,filed its objections to themotion in which it contends that the motion amounts to a request by a new labor organiza-tion to intervene on the basis of interest accruing after the hearing and that it shouldtherefore be denied.The Employer does not,however,contest the allegations of UnitedPaperworkers that the Independenthas affiliated with UnitedPaperworkersAccordingly,as United Paperworkers has made a colorable claim of successorship to the Independent,we will grantitsmotionto intervene and will permit it to appear on the ballot. SeeBullInsular Lines,et at.,107 NLRB 674, at 676.As the Independent has not objected andapparently no longer is in existence,we will also grant the motion to have its nameremoved from the ballot.2The Employer also contendsthatinspectors should be excluded from the unit butoffered no evidence as to their duties and responsibilities.In accord with our usualpractice,we will include the inspectors in the unit.SeeUnited States Gypsum Company,85 NLRB 9.114 NLRB No. 46. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDaccording to function.The leadermen and board machine men areeach in charge of such a section.3Above them are foremen who in mostcases are responsible for more than one section.At the head of eachdepartment, except the block department, is a superintendent.4 Inseveral cases during second and third shifts, the leadermen are thehighest ranking personnel present in their departments.The leadermen and board machine men are in charge of groups ofemployees varying in size from 4 to approximately 18 men. Theyare responsible for all operations of their group as well as for theirsafety and for the housekeeping of their assigned areas.Althougheach engages in manual work to varying degrees, they keep constantcheck on the work of the employees under them and give them direc-tions and instructions as necessary.In a previous proceeding involving the New Brighton plants,' theBoard concluded that the board machine men and leadermen were notsupervisors within the meaning of the Act, finding among other thingsthat, on the record then before it, none of these employees possessedthe power to make effective recommendations as to changes in statusof other employees and that when recommendations were made, a sepa-rate investigation was conducted before final action was taken.Since the hearing in the prior case, there has been an increase in thevolume of production at the New Brighton plant and the variety ofproducts produced or handled in the sections headed by the leadermen.In addition, since then there has been a decrease in the number ofsalaried supervisors above several of the leadermen.-At the hearing in the instant case, the Employer's witnesses' credi-bly testified that all disputed leadermen and board machine men wereauthorized to make effective recommendations as to transfer, promo-tion, demotion, discipline, and discharge.Employees in the disputedcategories' testified credibly that they either were specifically told orunderstood that they were authorized to recommend promotions. Inaddition, the record shows that in each case the leadermen and boardmachine men have made recommendations for promotion of employeesunder them and most of them have also recommended transfer, dis-cipline, and discharge of employees in their crews.These recommen-dations have all been generally followed.The record also establishesthat, at least in the case of recommendations for promotion, no inde-pendent investigations are made.There is specific evidence to thiseffect as to the takeoff leadermen and the shipping leaderman in the3 Every such section does not have a leaderman in charge.Some are supervised directlyby foremen* The Employer's table of organization calls for a block department superintendent butthat position has been vacant for some time and the foreman is currently acting assuperintendent.5United StatesGypsum Company,92 NLRB 18.6 The works manager and departmental superintendents.7Five employees in four of the disputed categories testified at the hearing. MALLINCKRODT CHEMICAL WORKS187-packing and paint department, and there is no evidence that inde-pendent investigations are made of such recommendations in any case.,Accordingly, we find that the leadermen and board machine men haveand exercise authority effectively to recommend promotions of em-ployees under them and are supervisors within the meaning of the Act.'We shall therefore exclude them from the unit.We, find that the following employees of the Employer at its NewBrighton, Staten Island, New York, plant constitute a unit appropri-ate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act :All production and maintenance employees including inspectors, butexcluding office and clerical employees, professional employees,testers, watchmen, guards, executives, foreman, mill leadermen, largebatch leadermen, dry paint, Sabinite and Oriental leaderman, Perf-A-Tape leaderman, shipping leaderman and raw materials leaderman inthe packing and paint department, shipping leadermen in the pastepaint department, block leadermen, takeoff leadermen, board machinemen, and other supervisors as defined in the Act.[Text of-Direction of Election omitted from publication.]8 There is evidence that in two instances,one involving a recommendation for suspen-sion by a takeoff leaderman and the other-a recommendation for discharge by a boardmachine man,that independent investigations were made before action was taken.Alsothere was testimony that separate investigations are made of recommendations for dis-charge by the shipping leaderman in the packing and paint department.However, thereisno evidence of independent investigation of any other recommendations for changesin status.9 United States Gypsum Company,112 NLRB 1217.Mallinckrodt Chemical WorksandInternational Brotherhoodof ElectricalWorkers, A. F. L., Petitioner.Case No. 14-RC-92728.October 3, 1955DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Henry L. Jalette, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.'1The Independent Union of Chemical Plant Workers intervened on the basis of acontractual interest.114 NLRB No. 48.